DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings received on 8/10/20 are acceptable.

Allowable Subject Matter
Claims 9 and 12-24 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 9  is allowed because the prior art of record fails to disclose or suggest a  power converter device including the limitation “a controller to drive, in a case in which one of the first power supply and the second power supply operates abnormally, the first inverter and the second inverter by using the other of the first power supply and the second power supply; wherein the controller includes: a first controller to control the upper arm of the first inverter and the lower arm of the second inverter; and a second controller to control the upper arm of the second inverter and the lower arm of the first inverter; the first controller performs control in accordance with whether or not an operation of a second-side driving system including the second power supply and the second controller is normal; andApplication No. 16/968,619 June 2, 2022 Reply to the Office Action dated March 7, 2022Page 3 of 8 the second controller performs control in accordance with whether or not an operation of a first-side driving system including the first power supply and the first controller is normal“ in addition to other limitations recited therein.

Claim 12 is allowed because the prior art of record fails to disclose or suggest a  power converter device including the limitation “a first mounting board having mounted thereon the upper arm of the first inverter and the lower arm of the second inverter; and a second mounting board having mounted thereon the upper arm of the second inverter and the lower arm of the first inverter“ in addition to other limitations recited therein.

Claim 13 is allowed because the prior art of record fails to disclose or suggest a  power converter device including the limitation “a double-sided mounting board having mounted on a first surface out of front and rear surfaces thereof the upper arm of the first inverter and the lower arm of the second inverter and having mounted on a second surface on the other side of the first surface the upper arm of the second inverter and the lower arm of the first inverter“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838